TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                      NO. 03-06-00353-CR


                                   Pedro Luevanos, Appellant

                                                 v.

                                  The State of Texas, Appellee

 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 02-1039-K368, HONORABLE BURT CARNES, JUDGE PRESIDING


                            MEMORANDUM OPINION

               Pedro Luevanos seeks to appeal from a judgment of conviction for evading detention

by motor vehicle. Luevanos pleaded guilty and was placed on deferred adjudication in September

2003. He was adjudicated guilty and sentenced on July 12, 2005. He filed his pro se motion for late

notice of appeal in trial court on June 16, 2006. The motion/notice was untimely. See Tex. R. App.

P. 26.2(a)(1), 26.3. We lack jurisdiction to dispose of the purported appeal in any manner other than

by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.

1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

               The appeal is dismissed.

                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: June 30, 2006

Do Not Publish